Case 20-40734-JMM      Doc 97     Filed 01/13/21 Entered 01/13/21 08:51:32          Desc Main
                                 Document      Page 1 of 3



                   UNITED STATES BANKRUPTCY COURT

                                DISTRICT OF IDAHO


 IN RE:                                         Case No. 20-40734-JMM

 Dewit Dairy,

       Debtor.                                  Chapter 11

               NOTICE OF ZOOM VIDEO HEARING AND ORDER


      Pursuant to Federal Rule of Civil Procedure 43(a), made applicable by Federal
Rules of Bankruptcy Procedure 9017 and 9014, the Court concludes the current COVID-
19 pandemic provides good cause and compelling circumstances to take testimony and
evidence on the matters identified herein through a Zoom video hearing with the
appropriate safeguards as set forth below. Therefore,
       YOU ARE HEREBY NOTIFIED that Motion to Appoint Robert Marcus as
Chapter 11 Trustee, Dkt. No. 86, shall be heard via Zoom video hearing on Tuesday,
January 19, 2021, at 1:30 pm. Participants will be placed in the Zoom waiting room until
the Court starts the hearing and invites participants into the main hearing session. In
order to conduct the video hearing,
      IT IS HEREBY ORDERED that:
      1. Prior Notice of Intent to Participate: Counsel and parties representing
         themselves who plan to participate in the video hearing and/or call witnesses
         shall provide notice to the Courtroom Deputy, Deborah Jenson at
         Deborah_Jenson@id.uscourts.gov, no later than 12:00 p.m. Mountain Time on
         the business day preceding the date of the hearing. Such communication shall
         include:
             a. The names, email addresses, and telephone numbers of all video
                participants or witnesses. All participants and witnesses shall be
                available at the identified telephone numbers on the day of the hearing;
                and
             b. The participants’ intent, or lack thereof, to seek sequestration of
                witnesses pursuant to Federal Rule of Evidence 615.
          The Courtroom Deputy will provide the video Zoom link to the participating
          parties identified in the email. It is the responsibility of the participating party
          to provide that link to his/her witnesses as parties designating a witness have

ORDER - 1
Case 20-40734-JMM     Doc 97     Filed 01/13/21 Entered 01/13/21 08:51:32          Desc Main
                                Document      Page 2 of 3



         the responsibility, subject to the Bankruptcy Rules, of assuring the presence of
         the witness at trial. Such communication does not satisfy nor negate the
         participants’ responsibility to timely provide and exchange witness and
         exhibit lists and exhibits to the Court and opposing parties as required by
         Court order or local rule.
      2. Exhibits: The parties shall comply with any Court order and local rules
         regarding the identification and exchange of witness and exhibit lists and
         exhibits. In addition:
             a. The parties shall deliver their identified exhibits to the party participants
                and the Court (an original exhibit set and a judge’s copy) in paper
                format.
             b. The parties must also provide the exhibits to participants in electronic
                format such that the participants may disseminate the exhibits to their
                identified witnesses. It is the obligation of the party identifying a
                witness to provide his/her witnesses with all the exhibits, those
                identified by the party and those identified by all other parties.
             c. A party shall be prepared to identify an exhibit at issue during
                questioning and share their screen to allow all parties to identify and
                address the exhibit.
             d. If a party intends to utilize rebuttal exhibits, he or she shall be prepared
                to transmit such exhibits electronically to the Court and other
                participating parties during the hearing.
      3. Witness Testimony: The Court will administer the oath to each remote
         witness during the video hearing and it shall have the same effect as if the
         witness was sworn in by the Court in person. As additional safeguards:
             a. No person, including counsel, shall be permitted to be in the same room
                with any remote witness unless specifically and expressly authorized by
                the Court before the witness begins testifying.
             b. No person shall communicate in any manner with a witness during his
                or her testimony, except by direct examination and cross-examination
                on the record, unless specifically and expressly authorized by the Court
                before the communication takes place.
             c. Remote witnesses shall have before them only the exhibits provided to
                the Court for consideration in connection with the matter(s) set for
                hearing and no other documents or data.
             d. The Court or any party may request that the witness display
                identification or request that one or more participants verify the identity
                of the witness if there is any question about the identity of that witness.



ORDER - 2
Case 20-40734-JMM     Doc 97    Filed 01/13/21 Entered 01/13/21 08:51:32       Desc Main
                               Document      Page 3 of 3



      4. Conduct during the Video Hearing: While conducted through video
         technology, this is an official Court proceeding and an audio record is being
         made. In order to preserve the integrity of that record:
            a. Participants should use a headset, headphones, earbuds, or similar
               equipment and should not use the microphone and speakers built into
               their devices unless the device has first been tested and proves not to
               create feedback in Zoom hearings.
            b. Participants shall keep their devices on mute when not talking as part of
               the proceeding.
            c. Pursuant to Dist. Idaho Loc. Civ. R. 83.1, no person may record the
               proceedings from any location by any means. The audio recording
               maintained by the Court shall be the sole basis for creating a transcript
               that constitutes the official record of the hearing.
            d. Participants shall strive to conduct themselves in the same manner as
               they would in open court including identifying themselves before
               speaking, exercising civility, and dressing appropriately.
      5. Public Hearing and Access: This is a public hearing. Any person wishing to
         listen to the hearing via telephone may call 1-669-254-5252, enter the
         following Meeting ID: 160 361 7121 ; and Password: 260350.




                                 DATED: January 13, 2021




                                 ________________________
                                 JOSEPH M. MEIER
                                 CHIEF U. S. BANKRUPTCY JUDGE




ORDER - 3
